DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on November 01, 2021 has been entered. Claims 1-20 are pending in this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Hansen [US 20080183446 A1] teaches a method of generating a model for simulating the imaging performance of an optical imaging system. The method includes the steps of defining the optical imaging system and a process to be utilized by the optical imaging system; defining a first model representing the imaging performance of the optical imaging system and the process, and calibrating the model, where the first model generates values corresponding to a latent image slope. The method further includes the step of defining a second model for estimating a line width roughness of a feature to be imaged, where the second model utilizes the latent image slope values to estimate the line width roughness. 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a method for improving a lithography configuration as claimed, more specifically, the method comprising steps of determining, by a processor, a defect-based focus exposure window (FEW) based on a predicted 
	With regard to claim 13, the prior art of record does not anticipate nor render obvious to one skilled in the art a system for improving a lithography configuration as claimed, more specifically the system comprising a processor, coupled with the memory and to execute the instructions, the instructions when executed cause the processor to: determine a defect-based focus exposure window (FEW) based on a predicted probability distribution for occurrence of defects on the wafer, wherein the defect-based FEW is an area of depth of focus and exposure latitude for the lithography configuration with an acceptable level of defects on the wafer, determine a critical dimension (CD)-based FEW based on predicted CDs on the wafer; wherein the CD-based FEW is an area of depth of focus and exposure latitude for the lithography configuration with an acceptable level of CD variation on the wafer; and modify the lithography configuration based on increasing an area of overlap between the defect-based FEW and the CD-based FEW, in combination with the other elements required by claim 13.

	Claims 2-12, 14, 15 and 17-20 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882